Citation Nr: 0907486	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  05-11 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to June 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

This case was previously before the Board in November 2007 
when it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  In an April 2002 rating decision, the RO denied service 
connection for diabetes.  The Veteran was notified of this 
decision that same month, but did not file an appeal.

2.  The evidence received since the April 2002 rating 
decision is new; however, it does not raise a reasonable 
possibility of substantiating the underlying claims for 
service connection for diabetes.


CONCLUSIONS OF LAW

1.  The April 2002 decision of the RO denying entitlement to 
service connection for diabetes is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104(a) (2002).

2.  The evidence received since the April 2002 RO rating 
decision is not new and material and the claim of entitlement 
to service connection for diabetes is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Application to Reopen

In an April 2002 rating decision, the RO denied entitlement 
to service connection for diabetes on the basis that there 
was no evidence associating the Veteran's current diabetes 
with the Veteran's active service. 

The evidence of record at the time of the April 2002 rating 
decision included the Veteran's service treatment records and 
VA treatment records, dated January 1999 to August 2001.

The appellant did not file an appeal of the April 2002 rating 
decision and it became final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a), 20.1103.  Nor was new and material evidence 
received within the appeal period.  See 38 C.F.R. § 3.156(b).  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007).  In cases such as this, where the claim is 
filed on or after August 29, 2001, under 38 C.F.R. § 
3.156(a), evidence is considered "new" if it was not 
previously submitted to agency decision makers.  "Material" 
evidence is evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Subsequent to the April 2002 rating decision, in October 2003 
the appellant filed an application to reopen his claim of 
entitlement to service connection for diabetes.  The claims 
folder reveals that, subsequent to the April 2002 rating 
decision, VA treatment records, dated April 2002 to October 
2008, were obtained and associated with the claims folder.  
These records do not provide any medical opinion associating 
the Veteran's current diabetes with his active service.  As 
such, while the records are new, in that they were not 
associated with the claims folder at the time of the April 
2002 rating decision, they are not material as they do not 
associate the Veteran's current diabetes with the Veteran's 
active service.

In the Veteran's October 2003 application to reopen a claim 
of entitlement to service connection for diabetes, the 
Veteran raised a new theory of entitlement to service 
connection for diabetes by contending that he was exposed to 
herbicides in service while stationed in the Republic of 
Korea.  The Board notes that once a claim has been the 
subject of a final denial it is considered denied on all 
theories.  See Bingham v. Principi, 18 Vet. App. 470, 474 
(2004), aff'd 421 F.3d 1346 (Fed. Cir. 2005).  As such, the 
Veteran must submit new and material evidence to reopen his 
claim.

In addition, the Board notes that while herbicide exposure 
can be established for service in Korea between April 1968 
and July 1969, the Veteran separated from active service in 
June 1961, more than 7 years prior to this time frame.  See 
U.S. Department of Veterans Affairs, M21-1MR, IV.ii.2.C.10.k.

In light of the basis for the RO's April 2002 determination, 
the evidence associated with the claims folder does not raise 
a reasonable possibility of substantiating the claim.  Thus, 
the evidence is not material under the provisions of 
38 C.F.R. § 3.156(a), and the claim is not reopened.



II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in May 2008 that fully addressed all 
notice elements.  The letters informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  Although the notice letters were not sent before 
the initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a Supplemental Statement of the Case, 
issued in October 2008, after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Although the pre-adjudication 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that the 
claim has not been reopened, and hence no rating or effective 
date will be assigned.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  In a 
claim to reopen, VA's responsibility extends to requesting 
evidence from any new source identified by the claimant, and 
if that evidence is then not new and material, the claim is 
not reopened, and VA's duties have been fulfilled.  VA does 
not have a duty to provide a VA medical opinion if the claim 
is not reopened.  See 38 U.S.C.A. § 5103A(f); 38 C.F.R. § 
3.159(c)(4)(C)(iii).  As discussed above, in this case, the 
AOJ complied with VA's notification requirements and informed 
the appellant of the information and evidence needed to 
substantiate his claims.  All identified and available 
records were secured.  Since no new and material evidence has 
been received, another VA medical opinion is not required.


ORDER

New and material evidence having not been submitted, the 
application to reopen the claim of entitlement to service 
connection for diabetes is denied.



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


